I dissent from the judgment and from the pronouncement of the majority, for the reason that the majority has exercised, without right, the power to modify its own former judgment, case No. 17558, Ohio Mining Co. v. Public Utilities Commission,106 Ohio St. 138, 140 N.E. 143, in a collateral proceeding; and by its judgment has not only enabled the plaintiff in error to violate the provisions of Sections 504-2 and 504-3, General Code, but has established a precedent in accordance with which all other public utilities may violate the provisions of those sections.
MATTHIAS, J., concurs. *Page 255